DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 11/19/2020 is acknowledged.
Claims 1, 2, 4-6, 8-11 are currently pending.
Claims 1, 4, 5 have been amended, claims 3, 7 and 12 have been newly canceled and no claims have been newly added in an amendment filed 11/19/2020.

Claims 1, 2, 4-6, 8-11 are currently pending.

Claims 5, 6, and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2020.
The Restriction Requirement is made Final.

Claims 1, 2 and 4 have been examined on their merits.




Claim Interpretation
In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product.
The phrase “which can be cultured in a serum-free and feeder-free environment” as recited in claim 2 is interpreted as an optional limitation due to the use of the phrase “can be”.


Claim Rejections - 35 USC §101
   35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In view of the Subject Matter Eligibility Guidance dated 16 December 2014 and the Nature-Based Products Examples (available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf and http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf, respectively), claims 1, 2 and 4 are rejected under 35 U.S.C. 101 because the claimed 

Subject Matter Eligibility Guidance

               A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature. See Subject Matter Eligibility Guidance. This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2A) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 2B) Does the claim as a whole recite something significantly different than the judicial exception(s)?

Claim Interpretation
Applicant’s invention is interpreted as a hepatocyte with the properties of an ammonia-metabolizing function of 100 µg/dl/24h or higher and the ability to constitute a mesh structure.

Analysis in View of Claim Interpretation and Subject Matter Eligibility Guidance
1) Statutory Subject Matter

      					


2A) Judicial Exception
Claims 1, 2 and 4 recite a judicial exception because hepatocytes are naturally occurring, i.e., cells are a natural phenomenon.

A change in phenotype of cells which arises from conventional isolation and culture techniques does not necessarily result in markedly different characteristics from cells occurring in nature. Isolation and culture necessarily alters the cells to some degree; after all, the cells are removed from their natural environment. This alteration of the cells frequently results in phenotypic changes of the cells (See for example Chapters 2 and 16 of Freshney, R. Ian, Culture of Animal Cells: A Manual of Basic Technique and Specialized Applications, 6th ed. Hoboken, NJ, John Wiley & Sons, Inc., 2011. Chp 2 & 16, pp. 11 -23, 269-278. QH585.2.F74 2010. “The phenotype of cells cultured and propagated as a cell line is often different from that of the predominating cell type in the originating tissue. This is due to several factors that regulate the geometry, growth, and function in vivo, but that are absent from the in vitro microenvironment.”). This process of isolation and culture to establish in vitro cell lines is routine in the art and the results thereof are well-understood.



In the present case, applicant has not presented any evidence that the claimed product by process limitations confer characteristics significantly different than the naturally occurring cells isolated from the same tissue. Applicant’s disclosure states that “it was found that the iPS-HEP cells have ammonia–metabolizing function comparable to the metabolizing ability of the primarily culture hepatocytes (160 to 200 µg/dl/24h) depending on the culture conditions” (page 36 para 92). Clear evidence that the claimed product by process limitations produce a population of isolated cells different from cells isolated utilizing a different methodology may be sufficient to show a marked difference. However, in the absence of evidence to the contrary, the process of isolation and subsequent culture claimed by applicants does not result in markedly different characteristics from the naturally occurring, isolated cells. Consequently, claims 1, 2 

2B) Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims only contain limitations directed to a population of cells, nothing else appears in the claims. Thus, there is no apparent difference between applicant's claimed isolated cells and naturally occurring cells.
Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. §101.





Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a1) and 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kobayashi et al (US 2009/221068-from IDS filed 12/02/2019).
Regarding claims 1-2 and 4, Kobayashi describe a hepatocyte having an increased ammonia-metabolizing function that is improved  by about 20-30 fold as compared to flat culture and by about 1.5 to 2.5 fold compared with Matrigel and can form a spheroid that has physiological functions similar to those of living tissue (page 6 para 76-77, Figures 4(a) and 6). The hepatocytes appear to have a mesh structure under certain magnifications (see Fig. 2(b) Magnification x 200). 
Kobayashi do not describe the ammonia-metabolizing function of the hepatocytes using the same units as claimed by Applicant nor use the same differentiation and culture method of production.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from applicant’s cell. The prior art discloses hepatocytes which are similar to Applicant’s claimed hepatocyte for these reasons: the hepatocytes have increased ammonia-metabolizing function with a mesh structure. Where an examiner cannot determine whether or not the reference inherently 
The cited art taken as a whole demonstrates a reasonable probability that the isolated and cultured hepatocyte of Kobayashi is either identical or sufficiently similar to the claimed cell that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2212(v). Clear evidence that the cell of the cited prior art does not possess a critical characteristic that is possessed by the claimed cell would advance prosecution and might permit allowance of claims to applicant’s cell. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.



Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 102(a1) and 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shan et al (Nat. Chem. Biol. 2013-from IDS filed 11/27/2018) and/or Yuo et al (WO 2012/105505, using US 2019/0194607 as a translation-from IDS filed 11 /27/2018).
Regarding claims 1, 2 and 4, Shan describe a method for inducing differentiation of undifferentiated iPS cells to liver cells by culturing in a differentiation medium in which activin A, BMP-4, bFGF, FIGF and OSM are successively added, passing through endoderm, liver precursor cell and other stages. The document also indicates that over the course of nine days from the twenty-first day after starting induction of differentiation, FH1 and FPH1 are allowed to act on the liver cells (Author manuscript, pages 6, line 23 to page 7, line 31). Hepatocytes with a mesh structure are produced (page 17 Figure 3).
Yuo describe a method for inducing liver cells from artificial human pluripotent liver cells by culturing in an activin A-containing RPMI medium, followed by culturing in an FGF2- and BMP4-containing RPMI medium, and then culturing in an RPMI medium containing FIGF, oncostatin M, and dexamethasone. The Yuo document also indicates that functional liver cells are produced in a serum-less and feeder-less environment and that IPS cells, established by introducing a reprogram factor using a Sendai virus vector, are used (paragraphs [0018], [0053]-[0063], and [0087]). Hepatocytes with a mesh structure (villi) are produced (Figure 14B).
Shan do not disclose details of the protocol for inducing differentiation of liver cells, including the timing for introducing the growth factors that are added to the medium used for inducing differentiation. However, the inventions disclosed in Shan and Yuo both address the problem of acquiring functional liver cells from human pluripotent stem cells and use similar technical means. Accordingly, a person skilled in the art could easily conceive of applying the protocol for inducing liver cell 
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cell differs, and if so to what extent, from applicant’s cell. The prior art discloses hepatocytes which are similar to Applicant’s claimed hepatocyte for these reasons: the hepatocytes have increased ammonia-metabolizing function with a mesh structure. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the isolated and cultured hepatocytes of Shan and Yuo are either identical or sufficiently similar to the claimed cell that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2212(v). Clear evidence that the cell of the cited prior art does not possess a critical characteristic that is possessed by the claimed cell would advance prosecution and might permit allowance of claims to applicant’s cell. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/607895 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are drawn to an artificial liver that contains artificial hepatocytes that have an ammonia-metabolizing ability of 100 µg/dl/24h or higher and can constitute a reticular structure (mesh) and thus anticipate claims 1-2 and 4 of the current application. Product by process limitation such as the origin of the hepatocyte cells and how it is cultured are not given patentable weight unless they are shown to affect the structure of the hepatocyte.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632